

SHARE SUBSCRIPTION AGREEMENT
 
This SHARE SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered into as
of October 30, 2007, by and among CINTEL CORPORATION, a corporation duly
organized and existing under the laws of the Commonwealth of Nevada, U.S.A. (the
“Company”) and each of the investors listed in Schedule A (collectively, the
“Investors”).


The Company and each of the Investors may be referred to herein individually as
a “Party” and collectively as the “Parties.”
 
RECITALS


WHEREAS, the Company desires to issue and sell to the Investors, and the
Investors desires to subscribe for and purchase a certain number of newly issued
common shares of the Company, subject to the terms and conditions set forth in
this Agreement.


NOW THEREFORE, in consideration of the foregoing premises, the Parties agree as
follows:


ARTICLE 1
DEFINITIONS


The following terms are used in this Agreement with the respective meanings
ascribed to such terms below, except as expressly provided or as the context may
require otherwise:


“Authority” shall mean any governmental, judicial, legislative, executive,
administrative or regulatory authority of any national, provincial, state or
local government or any subdivision, agency or instrumentality thereof.
“Closing” shall have the meaning attributed to it in Article 3.
“Closing Date” shall have the meaning attributed to it in Article 3.
“Confidential Information” shall mean all information which relates to (i) the
Company or the Investors to the extent such information was received or obtained
as a result of entering into or performing this Agreement, (ii) the provisions
or the subject matter of this Agreement or any document referred to herein, and
(iii) the negotiations relating to this Agreement or any documents referred to
herein.
 
 
1

--------------------------------------------------------------------------------

 
 
“Damages” shall mean any losses, liabilities, claims, damages and expenses,
including reasonable attorneys’ fees (but excluding indirect, special or
consequential damages) actually incurred by a Party.
“Exchange Act” shall mean the United States Exchange Act of 1934, as amended.
“Indemnitee” shall have the meaning attributed to it in Section 8.3.
“Indemnitor” shall have the meaning attributed to it in Section 8.3.
“Representative” shall have the meaning attributed to it in Section 2.3.
“Securities Act” shall mean the United States Securities Act of 1933, as
amended.
“Shares” shall have the meaning attributed to it in Section 2.1.
“U.S. Person” shall have the definition ascribed to it in Section 904 of
Regulation S promulgated under the Securities Act.


ARTICLE 2
SHARE SUBCRIPTION AND PAYMENT


2.1    Share Subscription
Subject to the terms and conditions of this Agreement, the Company shall issue
and sell to the Investors and the Investors shall subscribe for and purchase
from the Company an aggregate of 7,000,000 shares of common stock of the
Company, at price of $0.70 per share (collectively, the “Shares”) as set forth
in additional detail in Schedule A, which is attached hereto.
 
2.2    Payment 
The Investors thereof shall make payments by wire transfer of immediately
available funds at the time of the Closing to an account designated by the
Company in writing at least five (5) business days prior to the Closing as set
forth in additional detail in Schedule A, which is attached hereto.


2.3    Common Representative 
The Investors acknowledge that they have collectively and irrevocably authorized
Soo Hyun You to act as their representative (the “Representative”) for the
purposes hereof. All actions of the Representative, including the giving and
receiving of notices, the making of determinations or waivers with respect to
the sufficiency of any matter or the fulfillment of any obligations, and any
other action taken or purported to be taken by the Representative on behalf of
the Investors, shall be binding on the Investors and the Company may rely
thereon.
 
 
2

--------------------------------------------------------------------------------

 
 
2.4    Joint and Several Liability 
The Investors shall be jointly and severally liable for the performance of their
obligations set forth hereunder as well as any Damages incurred by the Company
for any breach of or failure to perform any portion of this Agreement.


ARTICLE 3
CLOSING


The consummation of the transactions contemplated herein (the “Closing”) shall
be held at a place to be mutually agreed on the second business day following
the satisfaction or waiver of all conditions precedent to the obligations of the
Parties to consummate the transactions contemplated herein (other than
conditions with respect to actions the respective Parties will take at the
Closing itself) (the “Closing Date”). On the Closing Date, the Company shall
issue and deliver to the Investors certificates evidencing their respective
ownership of the Shares, and the Investors shall deliver evidence of payment of
the subscription price.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to each of the Investors as follows on the
date hereof and on the Closing Date:


4.1    Organization; Corporate Action
The Company is duly incorporated and validly existing under the laws of the
State of Nevada, U.S.A. with all requisite corporate power and authority to
enter into this Agreement and to issue the Shares.


4.2    Binding Obligation
This Agreement constitutes a valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies and limitations of public policy.
 
 
3

--------------------------------------------------------------------------------

 
 
4.3    Approvals
Except such as have been or will have been accomplished or obtained by the
Company in a timely manner, no governmental approval of, or designation,
declaration or filing with, any Authority in any competent jurisdiction on the
part of the Company is required in connection with the valid execution, delivery
and performance of this Agreement.


4.4    Good Title
Upon issuance and delivery of the Shares to the Investors, each Investor will
have good and valid title to those Shares purchased by it.


4.5    Disclaimer of Other Representations
Except as expressly set forth in Sections 4.1 through 4.4, the Company makes no
representation or warranty, express or implied, at law or in equity, in respect
of itself or the Shares, including, without limitation, with respect to
merchantability or fitness for any particular purpose, and any such other
representations or warranties are hereby expressly disclaimed. Each Investor
hereby acknowledges and agrees that, except to the extent specifically set forth
in Sections 4.1 through 4.4, such Investor is purchasing the Shares on an
“as-is, where-is” basis.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS


The Investors jointly and severally represent and warrant to the Company as
follows on the date hereof and on the Closing Date:


5.1    Binding Obligation
This Agreement constitutes a valid and legally binding obligation of each
Investor, enforceable against such Investor in accordance with its terms, except
as subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies and limitations of public policy.


5.2    Consent
Except such as have been or will have been accomplished or obtained by the
Investors in a timely manner, no governmental approval of, or designation,
declaration or filing with, any Authority in any competent jurisdiction on the
part of the Company is required in connection with the valid execution, delivery
and performance of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
5.3    Broker’s Fee
No Investor is obligated to pay any broker’s fee, finder’s fee, or commission in
connection with this Agreement or the transactions contemplated hereby.


5.4    Investment; No Public Market
Each Investor is acquiring its allotment of the Shares for investment for its
own account, not as a nominee or agent and not with a view to distribution
thereof, except for transfers permitted hereunder. Each Investor understands and
acknowledges that there is no public market for the Shares and that the Shares
may only be transferred as provided in the Company’s constituent documents and
in accordance with applicable laws.


5.5    Non U.S. Person 
None of the Investors is a U.S. Person and each of the Investors hereby
represents that:
(A) the issuance and sale to such Investor of the Shares is intended to be
exempt from the registration requirements of the Securities Act, pursuant to the
provisions of Regulation S; (ii) it is not a “U.S. Person,” as such term is
defined in Regulation S, and is not acquiring the Shares for the account or
benefit of any U.S. Person; and (iii) the offer and sale of the Shares has not
taken place, and is not taking place, within the United States of America or its
territories or possessions. Each Investor acknowledges that the offer and sale
of the Shares has taken place, and is taking place in an “offshore transaction,”
as such term is defined in Regulation S.
(B) Each Investor acknowledges and agrees that, pursuant to the provisions of
Regulation S, the Shares cannot be sold, assigned, transferred, conveyed,
pledged or otherwise disposed of to any U.S. Person or within the United States
of America or its territories or possessions for a period of one (1) year from
and after the Closing Date, unless such shares are registered for sale in the
United States pursuant to an effective registration statement under the
Securities Act or another exemption from such registration is available. Each
Investor acknowledges that it has not engaged in any hedging transactions with
regard to the Shares.
(C)  Each Investor consents to the placement of a legend on any certificate,
note or other document evidencing the Shares and understands that the Company
shall be required to refuse to register any transfer of Shares not made in
accordance with applicable U.S. securities laws.
 
 
5

--------------------------------------------------------------------------------

 
 
(D) None of the Investors is a “distributor” of Shares, as that term is defined
in Regulation S, nor a dealer in Shares.
(E) Each Investor understands that the Shares have not been registered under the
Securities Act, nor the securities laws of any state, and are subject to
substantial restrictions on resale or transfer. The Shares are “restricted
Shares” within the meaning of Regulation S and Rule 144, promulgated under the
Securities Act.
(F) Each Investor acknowledges that the Shares may only be sold offshore in
compliance with Regulation S or pursuant to an effective registration statement
under the Securities Act or another exemption from such registration, if
available. In connection with any resale of the Shares pursuant to Regulation S,
the Company will not register a transfer not made in accordance with Regulation
S, pursuant to an effective registration statement under the Securities Act or
in accordance with another exemption from the Securities Act.
(G) Each Investor makes the representations, declarations and warranties as
contained in this subsection with the intent that the same shall be relied upon
by the Company in determining its suitability as an acquirer of such Shares.


5.6    Restricted Securities. Each Investor understands that the certificates
representing the Shares, until such time as they have been registered under the
Securities Act, shall bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of such
certificates or other instruments):
 
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.
 


The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if (a) such securities are being sold pursuant to a registration
statement under the Securities Act, or (b) such holder delivers to the Company
an opinion of counsel, in a reasonably acceptable form, to the Company that a
disposition of the Shares is being made pursuant to an exemption from such
registration.
 
 
6

--------------------------------------------------------------------------------

 
 
5.7    Experience
Each Investor is sufficiently experienced in financial and business matters to
be capable of evaluating the merits and risks of its investments, and to make an
informed decision relating thereto, and to protect its own interests in
connection with the acquisition of the Shares;


5.8    Own Account
Each Investor is acquiring the Shares as principal for its own account. Each
Investor is acquiring the Shares for investment purposes only and not with an
intent or view towards further sale or distribution (as such term is used in
Section 2(11) of the Securities Act) thereof, and has not pre-arranged any sale
with any other party.


5.9    Importance of Representations
Each Investor understands that the Shares are being offered and issued to it in
reliance on an exemption from the registration requirements of the Securities
Act, and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Investors set forth herein in order to determine the applicability of such
safe harbor and the suitability of the Investors to acquire the Shares;


5.10   No Registration
Each Investor understands that the Shares have not been registered under the
Securities Act and may not be transferred, sold, assigned, hypothecated or
otherwise disposed of unless such transaction is the subject of a registration
statement filed with and declared effective by the Securities and Exchange
Commission or unless an exemption from the registration requirements under the
Securities Act, such as Rule 144, is available. Each Investor represents and
warrants and hereby agrees that all offers and sales of the Shares shall be made
only pursuant to such registration or to such exemption from registration;


5.11   Risk
Each Investor acknowledges that the acquisition of the Shares involves a high
degree of risk, is aware of the risks and further acknowledges that it can bear
the economic risk involved with the acquisition and ownership of the Shares,
including the total loss of its investment;
 
 
7

--------------------------------------------------------------------------------

 
 
5.12   Current Information
Each Investor acknowledges that it has been furnished with or has acquired
copies of all information requested by it concerning the Company;


5.13   Independent Investigation
Each Investor, in making the decision to acquire the Shares subscribed for, has
relied upon independent investigations made by it and its representatives, if
any, and the Investor and such representatives, if any, have prior to any sale
to such Investor, been given access and an opportunity to ask questions of, and
to receive answers from, the Company or any person acting on its behalf
concerning the terms and conditions of this offering. The Investor and its
representatives, if any, have been furnished with access to all materials
relating to the business, finances and operation of the Company and materials
relating to the issuance of the Shares which have been requested by them. The
Investor and its representatives, if any, have received complete and
satisfactory answers to any such inquiries;


5.14   No Recommendation or Endorsement 
Each Investor understands that no federal, state or provincial agency has passed
on or made any recommendation or endorsement of the Shares;
 
ARTICLE 6
CONDITIONS TO CLOSING OF THE INVESTORS


The obligations of the Investors to consummate the Closing shall be subject to
the satisfaction at or prior to the Closing Date of the following conditions,
any one or more of which may be waived by the Investors:


6.1    Accuracy of Representations
The representations and warranties of the Company set forth in Article 4 shall
be true and accurate in all material respects as of the date hereof and the
Closing Date as though made on and as of such dates.


6.2    Performance
All covenants contained in this Agreement to be performed by the Company on or
prior to the Closing shall have been performed or complied with in all material
respects.
 
 
8

--------------------------------------------------------------------------------

 
 
6.3    Compliance with Laws
The Company shall have obtained, in form and substance reasonably acceptable to
the Investors, all necessary governmental approvals, or have the availability of
exemptions therefrom, required by any Authority in any competent jurisdiction
for the transfer of the Shares. As of the Closing, there must be no injunction
or other order issued by any Authority of competent jurisdiction directing that
the transactions provided for herein not be consummated as provided herein.


ARTICLE 7
CONDITIONS TO CLOSING OF THE COMPANY


The obligations of the Company to consummate the Closing shall be subject to the
satisfaction at or prior to the Closing Date of the following conditions, any
one or more of which may be waived by the Company:


7.1    Accuracy of Representations
The representations and warranties of the each of the Investors set forth in
Article 5 shall be true and accurate in all material respects as of the date of
this Agreement and the Closing Date as though made on and as of such dates.


7.2    Performance
All covenants contained in this Agreement to be performed by each of the
Investors on or prior to the Closing shall have been performed or complied with
in all material respects.


7.3    Compliance with Laws
Each of the Investors shall have obtained, in form and substance reasonably
acceptable to the Company, all necessary governmental approvals, or have the
availability of exemptions therefrom, required by any Authority in any competent
jurisdiction for the transfer of the Shares. As of the Closing, there must be no
injunction or other order issued by any Authority of competent jurisdiction
directing that the transactions provided for herein not be consummated as
provided herein.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE 8
INDEMNIFICATION


8.1    Indemnification by the Company
The Company agrees to indemnify and hold harmless each of the Investors against
any and all losses, claims, damages, liabilities or expenses, joint or several,
to which such Investor or such controlling person may become subject, under the
Securities Act, the Exchange Act or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company, which consent shall not be unreasonably withheld), insofar as such
losses, claims, damages, liabilities or expenses (or actions in respect thereof
as contemplated below) arise out of or are based upon, or in connection with any
breach of (a) any representation or warranty of the Company set forth in this
Agreement, or (b) any of the covenants or any other obligations of the Company
set forth in this Agreement.


8.2    Indemnification by the Investors
Each Investor will jointly and severally indemnify and hold harmless the
Company, each of its directors, each of its officers and each person, if any,
who controls the Company within the meaning of the Securities Act, against any
losses, claims, damages, liabilities or expenses to which the Company, its
directors, and any controlling persons may become subject, under the Securities
Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Investor, which consent shall not be unreasonably withheld and provided that any
settlement secures a full release and does not provide for any liability or
impose any obligations on the Company, its directors, officers or controlling
persons) insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or in connection
with any breach of (a) any representation or warranty of the Investors set forth
in this Agreement; or (b) any of the covenants or obligations of the Investors
set forth in this Agreement.


8.3    Notice of Claim, Assumption of Defense, Settlement
With respect to any third party claims against the indemnified party (the
“Indemnitee”) made subsequent to the Closing Date, the following procedures
shall be observed:
 
 
10

--------------------------------------------------------------------------------

 
 
(a)     The Indemnitee shall promptly give notice to the indemnifying party (the
“Indemnitor”) of any claim as to which recovery may be sought against the
Indemnitor under the indemnity provisions set forth in Sections 9.2 or 9.3 above
after the Indemnitee becomes aware of such claim, or of the commencement of any
legal proceedings against the Indemnitee with respect to such claim after the
Indemnitee has knowledge of such proceedings, whichever shall first occur.
(b)     The Indemnitee may defend against or settle such claim or litigation in
such manner as it may deem appropriate, and the Indemnitor shall promptly
reimburse the Indemnitee for all expenses, legal or otherwise, incurred by the
Indemnitee in connection with the defense against and settlement of such claim
or litigation, as and when the same shall be incurred by the Indemnitee. If no
settlement of such claim or litigation is made, the Indemnitor shall promptly
reimburse the Indemnitee for the amount of any judgment rendered with respect to
such claim or in such litigation and of all expenses, legal or otherwise,
incurred by the Indemnitee in the defense against such claim or litigation.
 
ARTICLE 9
TERMINATION


9.1    Events of Termination
This Agreement may, by notice given prior to the Closing, be terminated:
(b)     by (i) the Investors (acting together) if a material breach of this
Agreement has been committed by the Company and such breach has continued
without cure for a period of thirty (30) days after notice of such breach has
been made to any Investors, or (ii) the Company if a material breach of any
provision of this Agreement has been committed by any of the Investors and such
breach has continued without cure for a period of thirty (30) days after notice
of such breach has been made to the Company;
(c)     by (i) the Investors (acting together) if any of the representations and
warranties made by the Company in Article 4 are not true and accurate in all
material respects when made, or (ii) the Company if any of the representations
and warranties made by any Investor in Article 5 are not true and accurate in
all material respects when made; or
(d)     by any Party if the Closing has not occurred on or before the date of
closing, provided that the failure to consummate the Closing is not a result of
the failure by the Party so electing to terminate this Agreement to perform any
of its obligations hereunder.
 
 
11

--------------------------------------------------------------------------------

 
 
9.2    Survival
(a)     Any termination of this Agreement shall not affect any liabilities
incurred by or any rights accrued to any Party before such date of termination.
(b)     Notwithstanding anything to the contrary herein, the provisions of
Sections 2.3, 2.4 and 9.2 and Articles 8 and 10 shall survive any termination of
this Agreement.


ARTICLE 10
MISCELLANEOUS


10.1   Governing Law
This Agreement shall in all respects be governed by, and construed in accordance
with, the laws of the State of Nevada, U.S.A., without reference to its rules
governing conflicts of laws.


10.2   Jurisdiction
Any disputes, claims or controversies between the Parties arising out of or
relating to this Agreement, whether in contract, tort, equity or otherwise and
whether relating to the meaning, interpretation, effect, validity, performance,
termination or enforcement of this Agreement, shall be brought before the state
or federal courts of the state of Nevada having jurisdiction over the Company
and each of the Parties consents to the exclusive jurisdiction of such courts.


10.3   Successors and Assigns
Except as otherwise provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the Parties. This Agreement may not be assigned by any Party
without the prior written consent of the other Parties.


10.4   Amendment
Neither this Agreement nor any term hereof may be amended, waived, discharged,
or terminated other than by a written instrument signed by the Party against
whom enforcement of any such amendment, waiver, discharge, or termination is
sought.
 
 
12

--------------------------------------------------------------------------------

 
 
10.5   Notices
All notices, requests and other communications to any Party shall be in writing
and sufficient if delivered personally or by reputable international overnight
courier or regular mail or sent by facsimile (with confirmation of
transmission), as follows:
(a)      If to the Company:
           Cintel Corporation
           9900 Corporate Campus Drive, Suite 3000
           Louisville, KY 40223
           Attention:  Sang Don Kim
           Telephone:  82-2-512-2111
           Facsimile:  82-2-512-5111
(b)      If to the Investors:
           Attention:  Soo Hyun You
           Telephone: 82-31-998-4488
           Facsimile:  82-31-998-4434


or to such other addresses or facsimile numbers as the Party to whom notice is
to be given may have furnished to all of the other Parties in writing. Each such
notice, request, or communication shall be deemed effective upon actual receipt,
or, if given by international overnight courier, notice, request or
communication shall be deemed effective upon delivery.


10.6   Waiver
Any of the provisions of this Agreement may be lawfully waived at any time by
the Party which is entitled to the benefits thereof. Any such waiver shall be
binding only if set forth in an instrument in writing signed by such Party, and
shall be effective only with respect to such Party. No failure to enforce any
provision of this Agreement shall be deemed to or shall constitute a waiver of
such provision, and no waiver of any of the provisions of this Agreement shall
be deemed to or shall constitute a waiver of any other provision hereof (whether
or not similar), nor shall such waiver constitute a continuing waiver.


10.7   Expenses; Taxes
Each of the Parties shall bear its own expenses incurred on its behalf with
respect to this Agreement and the transactions contemplated hereby, as well as
any and all taxes and similar governmental charges, imposts, levies, fees and
assessments (including, without limitation, interest, penalty or addition
thereto) imposed by law on such Party in connection with the transactions
contemplated hereby.
 
 
13

--------------------------------------------------------------------------------

 
 
10.8   Severability
Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
Parties agree that the court making such determination shall have the power to
limit the term or provision, to delete specific words or phrases, or to replace
any invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, the Parties agree to replace such invalid
or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term.


10.9    Cooperation
The Parties shall cooperate reasonably with each other and with their respective
representatives in connection with any steps required to be taken as part of
their respective obligations under this Agreement, and the Parties agree to
furnish upon request to each other such further information, to execute and
deliver to each other such other documents and to do such other acts and things,
all as any Party may reasonably request for the purpose of carrying out the
intent of this Agreement and the transactions contemplated hereby. As promptly
as practicable after the date hereof, each Party shall make all filings,
notices, and applications required by any Authority in any competent
jurisdiction for the transfer of the Shares.


10.10   Descriptive Headings
The descriptive headings used herein are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.


10.11   Counterparts
This Agreement may be executed in any number of counterparts, each of which may
be executed by less than all of the Parties and all of which together shall
constitute one (1) instrument.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the date first above
written.


CINTEL CORPORATION  
By: _/s/ Sang Don Kim 
Name: Sang Don Kim
Title: President/CEO


De Jong An
By: __/s/ De Jong An____________ 
Address: 380-2 Anyang5-dong, Anyang-shi, Gyeonggi-do, KOREA


Hyun Ik Shin
By: _/s/Hyun Ik Shin_______________ 
Address: 324-502 Jugong APT. 176-1 Dunchon-dong, Gangdong-gu, Seoul, KOREA


Sung Jae Park
By: _/s/ Sung Jae Park_______________ 
Address: 4-11 Gonghang-dong, Gangseo-gu, Seoul, KOREA


Nam Won Cho
By: _/s/ Nam Won Cho________________ 
Address: 403 Byucksan Villa, 419-13 Mapo-dong, Mapo-gu, Seoul, KOREA


Joon Sang Yoo
By: _/s/Joon Sang Yoo_________________ 
Address: 601-301 Daewoomemberscounty, 801-7 Bangbae-dong, Seocho-gu, Seoul,
KOREA


Soo Hyun You
By: __/s/ Soo Hyun You_________________ 
Address: 510-7 Gamjeong-dong, Gimpo-shi, Gyeonggi-do, KOREA


Soon Young Moon
By: _/s/ Soon Young Moon______________ 
Address: 105-1205 Hyeondae APT, Dohwa-dong, Mapo-gu, Seoul, KOREA
 
Seol Hee Park
By: _/s/ Seol Hee Park___________________________ 
Address: 1-304 Geondeok Villia, 160-3 Gugi-dong, Jongno-gu, Seoul, KOREA
 
 
15

--------------------------------------------------------------------------------

 
 
SCHEDULE A
THE INVESTORS




Investor:
Number of Shares:
Amount(US$)
De Jong An
1,000,000
$700,000
Hyun Ik Shin
800,000
$560,000
Sung Jae Park
750,000
$525,000
Nam Won Cho
1,200,000
$840,000
Joon Sang Yoo
400,000
$280,000
Soo Hyun You
2,000,000
$1,400,000
Soon Young Moon
400,000
$280,000
Seol Hee Park
450,000
$315,000
Total
7,000,000
$4,900,000



 
16

--------------------------------------------------------------------------------

 
 